
	

113 HRES 112 IH: Celebrating the history of municipal bonds, the 100-year precedent of the Federal tax exemption for municipal bond interest, and the important contribution municipal bonds have made to economic growth and wellbeing in each State and municipality in our great Nation.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Terry (for
			 himself and Mr. Neal) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Celebrating the history of municipal bonds,
		  the 100-year precedent of the Federal tax exemption for municipal bond
		  interest, and the important contribution municipal bonds have made to economic
		  growth and wellbeing in each State and municipality in our great
		  Nation.
	
	
		Whereas in the 200 years since the first recorded
			 municipal bond was issued by the City of New York to build a canal, municipal
			 bonds have helped build a strong economy and provide for the health and welfare
			 of our citizenry;
		Whereas three-quarters of all infrastructure investments
			 made in the United States are financed by municipal bonds;
		Whereas municipal bonds finance infrastructure projects
			 that touch the daily lives of every American citizen and business—roads we
			 drive on, schools and education for our children, affordable family housing,
			 water systems that supply safe drinking water, courthouses, hospitals and
			 clinics to treat the sick, airports and ports that help move products
			 domestically and overseas, and utility plants that power our homes, businesses,
			 and factories;
		Whereas interest on municipal bonds is exempt from Federal
			 taxation as part of the principle of reciprocal immunity under which the
			 Federal Government is exempt from State and local taxation and State and local
			 governments are exempt from Federal taxation;
		Whereas the Federal Revenue Act of 1913 codified this
			 principle as part of the Federal income tax by exempting from income tax the
			 interest on municipal bonds;
		Whereas exempting municipal bond interest from Federal
			 taxation reduces the cost of infrastructure financing by State and local
			 governments;
		Whereas reduced infrastructure costs for State and local
			 governments allow for greater infrastructure investments and savings passed
			 directly to taxpayers and ratepayers in the form of reduced taxes and
			 fees;
		Whereas, because of critical infrastructure needs, it is
			 estimated that in 2013, $300 billion of municipal bonds will be issued;
		Whereas keeping infrastructure costs low is critical for
			 job creation and rebuilding infrastructure is crucial to our Nation’s State and
			 local economies, including power generation, distribution, and
			 transmission;
		Whereas the ability of municipal bonds and the 100-year
			 precedent of the Federal income tax exemption for municipal bonds provides
			 State and local governments timely access to cost-effective capital; and
		Whereas the Federal tax exemption for municipal bond
			 interest is a cost-effective financing vehicle available to State and local
			 governments: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)celebrates the
			 history of municipal bonds;
			(2)celebrates the
			 100-year precedent of the Federal tax exemption for municipal bond interest;
			 and
			(3)celebrates the
			 important contribution municipal bonds have made to the economic growth and
			 wellbeing in each State and municipality in our great Nation.
			
